DETAILED ACTION
This action is in response to the amendment filed 12/23/2020. Claims 1-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-17 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kim et al (US PGPUB No US 2009/0313440 A1)(hereafter referred to as Kim).
Regarding Claim 1, Kim anticipates:
A data processing system comprising: a shared memory (shared memory banks [0048]); a host processor configured to process a first task by accessing the shared memory (second processor can read data (first task) from the shared bank [0068][0047]) when possessing an ownership of the shared memory (second processor [0048] Second ; a processor configured to process a second task by accessing the shared memory (first processor performing a write (second task) to the shared bank [0070][0047]) when possessing the ownership (first processor can receive ownership of the shared bank from the second processor [0067-0069]); and a memory controller coupled to the host processor, the processor, and the shared memory (Interprocessor communications device (IPC) connected to the first and second processor and the shared memory banks [Fig 1][0048]), and the memory controller configured to allow the host processor or the processor to access the shared memory according to the ownership (IPC device generates signals granting ownership to a requesting processor for access to shared memory [FIG 14/16][0066-0071]), wherein the memory controller comprises a mail box (IPC device contains a semaphore/mailbox area [0057]), the host processor when possessing the ownership, transmits a read command for a predetermined address of the mail box to the memory controller to transfer the ownership to the processor (Second processor transmits a read command to the highest order byte of the mailbox (mailbox resides on the controller/IPC device) to read a change in ownership request from the first processor. The Second processor currently has the ownership at this time [0067-0068][0077] Ownership is transferred from the second processor to the first utilizing the messages sent to the mailbox area [0066-0069]), and the memory controller gives ownership to the processor by transmitting transfer check data to the host processor in response to the read command, the transfer check data indicating that a transfer of the ownership is completed (After the processor acquires the ownership (responsive to the read command to initiate the ownership transfer), the first processor transmits information about the data packet and a transmit completion command to the mailbox (information about the data packet operation and a transmit completion indication would indicate the ownership was transferred successfully). The second processor can read the information and transmit completion command from the mailbox [0070-0071])

Regarding Claim 13, Kim anticipates all of the elements of claim 1.
Kim also anticipates:
wherein the mail box comprises an ownership transfer region, and the host processor transmits the read command for the ownership transfer region to the memory controller in order to transfer the ownership to the processor (The semaphore/mailbox area comprises a semaphore area which defines the current ownership of the shared bank [0057] Upon a transfer of ownership request the first or second processor checks the ownership by reading/accessing the semaphore area [0067-0068])

Regarding Claim 14, Kim anticipates all of the elements of claim 13.

wherein the mail box comprises an ownership restoration region, and the host processor transmits a read command for the ownership restoration region to the memory controller in order to restore the ownership from the processor (The first or second processor can read an ownership release command sent from the other processor in order to reacquire ownership of the shared memory region [0069-0070]).  

Regarding Claim 15, Kim anticipates all of the elements of claim 1.
Kim also anticipates:
wherein the memory controller stores status information of the processor in the mail box (mailbox can include completion messages (status messages) for reads and writes [0073]), and the host processor determines whether the processor has completed the second task by reading the status information from the mail box after transferring the ownership to the processor (first processor writes a transmit completion command and information about the data block to the mailbox. Second processor reads the transmit completion method from the mailbox [0070-0071]), and restores the ownership from the processor according to the determination result 
Regarding Claim 16, Kim anticipates all of the elements of claim 15.
Kim also anticipates:
wherein after restoring the ownership, the host processor reads task result data of the second task from the shared memory through the memory controller (The second processor can read the data packet from the shared bank based on the transmit completion command and the information about the data block [0070-0071]).

Regarding Claim 17, Kim anticipates:
A data processing system comprising: a shared memory (shared memory banks [0048]); a processor configured to process a task by receiving an ownership from a host processor and accessing the shared memory (first processor can receive ownership of the shared bank from the second processor [0067-0069] first processor performing a write (task) to the shared bank [0070]); and a memory controller coupled among the host processor, the processor, and the shared memory (Interprocessor communications device (IPC) connected to the first and second processor and the shared memory banks [Fig 1][0048]), and configured to allow the host processor or the processor to access the shared memory according to the ownership (IPC device generates signals granting ownership to a requesting processor for access to shared memory [FIG 14/16][0066-0071]), wherein the memory controller comprises a mail box which the host processor accesses in order to transfer the ownership to the processor (Ownership is transferred from the second processor to the first utilizing the messages sent to the mailbox area [0066-0069]) and stores task information on the task in the mail box, the task information being transferred from the host processor after the ownership is transferred to the processor (Kim discloses that during a data transfer task, after the ownership has been transferred to the first processor, the second processor (host processor) can send a transmission suspension command (task information) to the mailbox [0077-0081])

Regarding Claim 29, Kim anticipates all of the elements of claim 17.
Kim also anticipates:
wherein the mail box comprises an ownership transfer region, and the memory controller gives the ownership to the processor, when receiving a read command for the ownership transfer region from the host processor (The semaphore/mailbox area comprises a semaphore area which defines the current ownership of the shared bank [0057] Upon a transfer of ownership the first or second processor checks the ownership by reading/accessing the semaphore area [0067])

Regarding Claim 30, Kim anticipates all of the elements of claim 29.
Kim also anticipates:
wherein the mail box further comprises an ownership restoration region, and the memory controller gives the ownership to the host processor, when receiving a read command for the ownership restoration region from the host processor (The first or second processor can read an ownership release command sent from the other processor in order to reacquire ownership of the shared memory region [0069-0070]).  

Regarding Claim 31, Kim anticipates all of the elements of claim 17.
Kim also anticipates:
wherein the memory controller stores status information of the processor in the mail box so that the host processor reads the status information (mailbox can include completion messages (status messages) for reads and writes that can be read by the second processor [0070-0073])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-11, 18-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh et al (US PGPUB No US 2008/0170460 A1)(hereafter referred to as Oh).
Regarding Claim 2, Kim discloses all of the elements of claim 1 as shown in the rejection above.
Kim also discloses:
wherein the memory controller comprises: a control unit configured to give the ownership to the host processor or the processor in response to an access to the mail box by the host processor (IPC device generates signals granting ownership to a requesting processor, that sends an ownership request command to the mailbox, for access to shared memory [FIG 14/16][0066-0071])
Kim does not appear to explicitly disclose:
and an interface unit configured to form a path among the host processor, the shared memory, and the control unit, according to control of the control unit, wherein the control unit controls the interface unit to change the path according to the change of the ownership
However Oh discloses:
and an interface unit configured to form a path among the host processor, the shared memory, and the control unit, according to control of the control unit, wherein the control unit controls the interface unit to change the path according to the change of the ownership (Oh discloses an access right controller (control unit) that instructs a plurality of drivers (interface unit) to create a data path between the access right controller, the access port for the processor and the shared memory in order to access the shared memory [Fig 7/8][0070-0072])
The disclosures by Kim and Oh are analogous to the claim invention because they are in the same field of endeavor of memory ownership.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Oh before them, to modify the teachings of Kim to include the teachings of Oh since Oh discloses that utilizing a multipath mailbox system to change ownership of a shared memory allows for the number of I/O lines and the chip size to be reduced. [0026].

Regarding Claim 3, Kim in view of Oh discloses all of the elements of claim 2 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein the processor is coupled to the control unit, and accesses the shared memory through the control unit when possessing the ownership (Kim: The first processor is coupled via port 1 to the IPC device (control unit) and accesses the shared memory banks through the IPC device as the shared memory banks are located on the IPC device [Fig 9][0066-0071]).  

Regarding Claim 4, Kim in view of Oh discloses all of the elements of claim 2 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein in order to give the ownership to the processor in response to a first access to the mail box by the host processor (Kim: The second processor can send an ownership release command to the mailbox [0068-0069]), the control unit controls the interface unit to form a first data path and first command path between the shared memory and the control unit and to form a second data path between the host processor and the control unit (Oh: When the first processor is performing a write and the access right has been granted the access right controller instructs the drivers to form a first path between the first port and the access right controller and between the access right controller and the shared memory [Fig 7][0070][0084-0085]).  

Regarding Claim 5, Kim in view of Oh discloses all of the elements of claim 4 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein the control unit transmits the transfer check data to the host processor through the second data path in response to the first access (Kim: The second processor can receive transmit complete information(transfer check data) from the IPC to the second port (i.e. through a data path between the host processor and the control unit).  
Regarding Claim 6, Kim in view of Oh discloses all of the elements of claim 4 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein in order to give the ownership to the host processor in response to a second access to the mail box by the host processor, the control unit controls the interface unit to form a third data path and second command path between the host processor and the shared memory (Oh: When the access right has been granted to first processor, the shared data path between the first port (i.e. first processor) and the shared memory can be controlled through the first port (by the first processor) [0085]).

Regarding Claim 10, Kim in view of Oh discloses all of the elements of claim 4 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein the processor stores task result data of the second task in the mail box, and the host processor reads the task result data from the mail box through the second data path (Kim: The first processor (processor) can write a write transmit completion indication to the mailbox (task result data) where the second processor can then read the transmit completion notice from the mailbox [0070-0071])  

Regarding Claim 11, Kim in view of Oh discloses all of the elements of claim 2 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein the host processor is coupled to the interface unit and the control unit through a host command path, and transmits an access command for the shared memory or the mail box to the host command path (Oh discloses a processor connected to a first port, where the processor can send access commands to the access controller (control unit) and its corresponding drivers (interface unit) [Fig 7][0070]).  

Regarding Claim 18, Kim discloses all of the elements of claim 17 as shown in the rejection above.
Kim also discloses:
wherein thePage 5 of 10U.S. Serial No.: TBDPATENTDOCKET: PA3600-0 memory controller comprises: a control unit configured to give the ownership to the host processor or the processor in response to an access to the mail box by the host processor (IPC device generates signals granting ownership to a requesting processor, that sends an ownership request command to the mailbox, for access to shared memory [FIG 14/16][0066-0071])
Kim does not appear to explicitly disclose:
and an interface unit configured to form a path among the host processor, the shared memory, and the control unit, according to control of the control unit, wherein the control unit controls the interface unit to change the path according to the change of the ownership
However Oh discloses:
and an interface unit configured to form a path among the host processor, the shared memory, and the control unit, according to control of the control unit, wherein the control unit controls the interface unit to change the path according to the change of the ownership (Oh discloses an access right controller (control unit) that instructs a plurality of drivers (interface unit) to create a data path between the access right controller, the access port for the processor and the shared memory in order to access the shared memory [Fig 7/8][0070-0072])
The disclosures by Kim and Oh are analogous to the claim invention because they are in the same field of endeavor of memory ownership.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Oh before them, to modify the teachings of Kim to include the teachings of Oh since Oh discloses that utilizing a multipath mailbox system to change ownership of a shared memory allows for the number of I/O lines and the chip size to be reduced. [0026].

Regarding Claim 19, Kim in view of Oh discloses all of the elements of claim 18 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein the processor is coupled to the control unit, and accesses the shared memory through the control unit when possessing the ownership (Kim: The first processor is coupled via port 1 to the IPC device (control unit) and accesses the shared memory banks through the IPC device as the shared memory banks are located on the IPC device [Fig 9][0066-0071]).  

Regarding Claim 20, Kim in view of Oh discloses all of the elements of claim 18 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein in order to give the ownership to the processor in response to a first access to the mail box by the host processor (Kim: The second processor can send an ownership release command to the mailbox [0068-0069]), the control unit controls the interface unit to form a first data path and first command path between the shared memory and the control unit and to form a second data path between the host processor and the control unit (Oh: When the first processor is performing a write and the access right has been granted the access right controller instructs the drivers to form a first path between the first port and the access right controller and between the access right controller and the shared memory [Fig 7][0070][0084-0085]).  

Regarding Claim 21, Kim in view of Oh discloses all of the elements of claim 20 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein the control unit transmits transfer check data to the host processor through the second data path in response to the first access (Kim: The second processor can receive transmit complete information(transfer check data) from the IPC to the second port (i.e. through a data path between the host processor and the control unit).  

Regarding Claim 22, Kim in view of Oh discloses all of the elements of claim 20 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein in order to give the ownership to the host processor in response to a second access to the mail box by the host processor, the control unit controls the interface unit to form a third data path and second command path between the host processor and the shared memory (Oh: When the access right has been granted to first processor, the shared data path between the first port (i.e. first processor) and the shared memory can be controlled through the first port (by the first processor) [0085]).

Regarding Claim 26, Kim in view of Oh discloses all of the elements of claim 20 as shown in the rejection above.

wherein the processor stores task result data of the task in the mail box, so that the host processor reads the task result data of the task through the second data path (Kim: The first processor (processor) can write a write transmit completion indication to the mailbox (task result data) where the second processor can then read the transmit completion notice from the mailbox [0070-0071])  

Regarding Claim 27, Kim in view of Oh discloses all of the elements of claim 18 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein the interface unit and the control unit are coupled to the host processor through a host command path, and receives an access command for the shared memory or the mail box through the host command path (Oh discloses a processor connected to a first port, where the processor can send access commands to the access controller (control unit) and its corresponding drivers (interface unit) [Fig 7][0070]).

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh and further in view of Gregg et al (US PGPUB No US 2009/0157977 A1)(hereafter referred to as Gregg).
Regarding Claim 12, Kim in view of Oh discloses all of the elements of claim 11 as shown in the rejection above.

wherein the host processor assigns to the mail box a first address range which does not overlap a second address range assigned to the shared memory (Kim: The mailbox area is divided into two areas, a mailbox A to B for messages sent from the processor connected to the first port and mailbox BtoA for messages sent from the processor connected to the second port to the first processor the mailbox area is separate from the shared memory banks (two nonoverlapping address ranges) [0057][Fig 9])
Kim in view of Oh does not appear to explicitly disclose:
and the control unit processes an access command transmitted from the host processor by comparing an address of the access command to the first address range and the second address range
However Gregg discloses:
and the control unit processes an access command transmitted from the host processor by comparing an address of the access command to the first address range and the second address range (Gregg discloses comparing data in a request with a directive(address range in a mailbox) [0035]. If the data in the request does not match the address range the data can be sent to a shared cache (second address range) [0039]) 
The disclosures by Kim, Gregg and Oh are analogous to the claim invention because they are in the same field of endeavor of memory ownership.


Regarding Claim 28, Kim in view of Oh discloses all of the elements of claim 27 as shown in the rejection above.
Kim in view of Oh also discloses:
wherein a first address range which does not overlap a second address range assigned to the shared memory is assigned to the mail box from the host processor (Kim: The mailbox area is divided into two areas, a mailbox A to B for messages sent from the processor connected to the first port and mailbox BtoA for messages sent from the processor connected to the second port to the first processor the mailbox area is separate from the shared memory banks (two nonoverlapping address ranges) [0057][Fig 9])
Kim in view of Oh does not appear to explicitly disclose:
and Page 7 of 10U.S. Serial No.: TBDPATENTthe control unit processes an access command transmitted from the host processor by comparing an address of the access command to the first address range and the second address range
However Gregg discloses:
and the control unit processes an access command transmitted from the host processor by comparing an address of the access command to the first address range and the second address range (Gregg discloses comparing data in a request with a directive(address range in a mailbox) [0035]. If the data in the request does not match the address range the data can be sent to a shared cache (second address range) [0039]) 
The disclosures by Kim, Gregg and Oh are analogous to the claim invention because they are in the same field of endeavor of memory ownership.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Oh before them, to modify the teachings of Kim and Oh to include the teachings of Gregg since both Kim and Oh disclose addressing for mailbox and shared memory. Therefore it is applying a known technique (comparing an address range with an address in an I/O request) to a known device (Memory system as taught by Kim and OH) ready for improvement to yield predictable results (comparing an address in a request to determine whether the request is for a mailbox area or shared memory). MPEP 2143.

Allowable Subject Matter
Claim 7-9 and 23-25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding at least claims 7 and 23, Kim and Oh disclose a shared memory system utilizing a mailbox for facilitating ownership. Kim and Oh do not disclose however, in order to give ownership to a processor in response to a first access to the mailbox, an interface unit forms a first data path between the shared memory and the control unit and a second data path between the host processor and the control unit and the control unit; and in order to give ownership to the host processor in response to a second access to the mailbox by the host processor, the control unit forms a third data path between the host processor and the shared memory and the control unit transmits restoration check data to the host processor through the second data path in response to the second access and then gives ownership to the host processor.
Regarding at least claims 8 and 24, Kim and Oh disclose a shared memory system utilizing a mailbox for facilitating ownership. Kim and Oh do not disclose however, in order to give ownership to a processor in response to a first access to the mailbox, an interface unit forms a first data path between the shared memory and the control unit and a second data path between the host processor and the control unit and wherein the host processor transfers ownership to the processor, transmits task information on the task to the control unit through the second data path and the control unit stores the task information in the mailbox. Claims 9 and 25 would be allowable for at least the reasons regarding claims 8 and 24 stated above.
Response to Arguments
The 112b rejections to claims 1-16 and 24-26 have been withdrawn in light of the instant amendments.
The objection to the title has been withdrawn in light of the instant amendment to the title.
On Pages 12-13, the Applicant argues:
“As to the independent claim 1, the host processor, when possessing the ownership, transmits a read command for a predetermined address of the mail box to the memory controller to transfer the ownership to the processor. Furthermore, the memory controller gives the ownership to the processor by transmitting transfer check data to the host processor in response to the read command, the transfer check data indicating that a transfer of the ownership is completed. 
Referring to FIG. 15 of Kim, to transfer an ownership to the first processor, the second processor reads an ownership request command from a first mailbox (S221) and then writes an ownership release command to a second mailbox (S223). That is, Page 12 of 15U.S. Serial No.: 16/210,418PATENTDOCKET: PA3600-0even if IPC device transfers the ownership request command to the second processor in response to a read command of the second processor in S221, the ownership is not yet transferred to the first processor because the second processor has to further transfer a write command to IPC device in S223. In other words, the ownership request command transferred from IPC device to the second processor in S221 does not indicate that a transfer of the ownership is completed. However, according to the independent claim 1, to transfer an ownership to the processor, the host processor just transmits a read command for a predetermined address of the mail box to the memory controller and the memory controller transmits transfer check data to the host processor. Any additional write is not necessary in the present invention, unlike Kim needing a write of an ownership release command in S223. The ownership transfer method of the present invention is completely different from and simpler than the method of Kim. Meanwhile, in the office action page 12, the examiner alleges that transfer check data of claim 5 arguably corresponds to transmit complete information of Kim. However, this is incorrect. The transmit complete information of Kim is about a data packet stored by the first processor as described in S360 of Fig. 16. In other words, transmit complete information of Kim is different from transfer check data in claim 1 indicating that a transfer of the ownership is completed. Therefore, not every limitation of claim 1 is 

Regarding the Applicants argument that Kim does not disclose the added limitations of claim 1, the Examiner respectfully disagrees.
Specifically, the Examiner notes the Applicants argument does not appear to be commensurate with the claim language. The Applicant appears to be arguing that while Kim performs a read of an ownership request command it also performs a write command so the ownership is not transferred solely in response to a read. However, the Examiner respectfully notes that the claim language merely claims that the host processor, when possessing the ownership, transmits a read command to the mailbox to transfer the ownership to the processor.  Kim discloses that the host processor reads the ownership request from the mailbox in order to start a process to transfer ownership to the processor (i.e. The claim language does not exclude an interpretation that other commands besides just the read command can be involved in transferring the ownership). Additionally, in regards to the Applicants argument that the transmit complete information does not disclose transfer check data that indicates the transfer of ownership is completed, the Examiner respectfully disagrees. Specifically, the Examiner notes that the transmit complete information is sent when the first processor has finished the operation requiring the change in ownership. Therefore, the indication that the process was able to complete is also indicative that the ownership transfer completed. The Examiner recommends the Applicant clearly state what value is represented by the transfer check data to potentially overcome the interpretation given above.
 
On Page 13, the Applicant argues:
“As to the independent claim 17, this claim has been amended to include the allowable features of claim 24. Further, the applicant reasserts all remarks/arguments above and respectfully submits that not every limitation of claim 17 is taught (or even remotely suggested) by the cited Kim reference. The applicant respectfully request withdrawal of the rejection and solicits an allowance of claim 17. 
As to all dependent claims, the applicant respectfully submits that they are also allowable at least since they ultimately depend from one of the independent claims 1 and 17, which are now considered to be in condition for allowance for the reasons above. “

Regarding the Applicant’s argument that claim 17 has been amended to allow the allowable features of claim 24, the Examiner respectfully disagrees and notes that claim 24 was dependent on claims 20 and 18 (which disclosed specific details regarding paths, formed responsive to the ownership change, that the task information is to utilize) which were not moved up into claim 17. Therefore, the amendment to claim 17 is broader in scope and disclosed by Kim as shown above. The Examiner recommends the Applicant amend claim 17 to include all of the limitations of the intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183